 572DECISIONSOF NATIONALLABOR RELATIONS BOARDAstro Electronics,Inc. and Frank H.Roberts,and Reg-ina M.Bohatch,andIrene Petronella,and Irene La-Fave,andSenaida B. Sianez,andNina LouiseNance,and Emily Kathryn Anderson,andDelfinaTrevino,andNell Cota.Cases 21-CA-8623, 21-CA-8623-2, 21-CA-8623-3, 21-CA-8623-4, 21-CA-8623-6, 21-CA-8623-7, 21-CA-8623-8, 21-CA-8623-9, and 21-CA-8623-10February 18, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSOn February 4, 1970, Trial Examiner David E. Da-vis issued his Decision in the above-entitled proceed-ing, finding that Respondent had engaged in and wasengaging in certain unfair labor practices in violationof the National Labor Relations Act, as amended,and recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, Re-spondent filed exceptions to the Decision and asupportingbrief.TheGeneralCounsel filedcross-exceptions to the Decision and an answeringbrief in support of the cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with these cases to a three-member pan-el.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in these cases, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as modified herein.'1.The Trial Examiner found that Respondent,through its president, Sheldon Schreiber, violated Sec-tion 8(a)(1) of the Act on January 30, 1969, by choos-ing the bargaining representative for the employees,and, on March 6, by threatening to prevent employeesIrene LaFave and Frances Roberts from securingwork elsewhere. We agree with these findings.2. The Trial Examiner found that Respondent vio-lated Section 8(a)(1) of the Act by discharging em-ployees LaFave and Roberts on March 6 because theywere leading a work stoppage to protest working con-ditions.He further found that nine other employees1We correct the TrialExaminer'sreference to Pamela Baker asRespondent's accountant to readRespondent'sbuyerimmediatelyengaged inan unfair labor practice strikein support of the discharged employees LaFave andRoberts.The General Counsel contends that Respondentdischarged all employees on March6 for engaging ina lawful work stoppage. Respondent contends thatthe employees quit on that day. Alternatively, boththe General Counsel and Respondent contend thatthe employees had the status of strikers.The facts, as found by the Trial Examiner, showthat the employees had a long period ofdissatisfac-tion with Respondent's President Schreiberbecausethey had been unable to obtain improved employ-ment conditions. After waiting for favorable actionfrom September or October 1969, they finally walkedout on March 3 after an unfavorable outcome of ameeting between employee representative Robertsand Schreiber.2Believingemployee Irene LaFave wasthe source of the trouble, Schreiber discharged La-Fave and threatened like actionagainst theothers.The employeesremiainedaway from work on March4 and returned only on management's urging and apromise to reinstate LaFave. An employeemeetingwith Schreiber on March 6 failed to produce the de-sired results.Employees were scattered about theproduction area when employee LaFave said toSchreiber that the employees would see Mr. Brattain,chairman of the Respondent's board of directors.Schreiber replied, "You won't see anybody; you won'tspeak to anybody; you won't work for anybody; I'llsee to that." LaFave and Roberts started to walk tothe door as did the others. Schreiber shouted, "If youwalk out the door, you're fired. How do you wantyour checks?" Roberts answered, "Mail them."Respondent gave employees final paychecks onMarch 12, the next regular payday. It didnot recallany of the employees. None except Delfina Trevinoand Emily Kathryn Anderson reapplied for her job.In summary, the facts show that on March 6 theemployees stopped work to protest working condi-tionsand that, as they were walking out,Respondent's President Schreiber theatened to black-list some and fire all if they did. The employees con-tinued their walkout.The Trial Examiner found that Schreiber's dis-charge statement was directed only to LaFave andRoberts who were standing nearby and to whom hehad just been talking, and that the other employeesstruck in support of the two discharged employees.The facts do not justify this conclusion. The TrialExaminer's conclusionfragmentsthe conglomerate ofevents. There is no reason to infer that Schreiber waslimiting his remarks to LaFave and Roberts. And theemployees did not think he was.2Other management officials present includedVicePresident Ertel andProduction Manager Henry188 NLRB No. 92 ASTRO ELECTRONICS, INC.The facts clearly show that the employees engagedin a work stoppage on March 6, as they had on March3, to protest their working conditions. This was astrike thatwas economicat its inception.' ThereafterRespondent's president, in violation of Section8(a)(1), theatenedto prevent employees LaFave andRoberts fromsecuringemployment elsewhere andwarned all that if they left the plant they were fired.Such conduct at the outset of an economic striketends to prolong the dispute. For this reason theBoard has held that unfair labor practices of this char-acter convert an economic strike into an unfair laborpractice strike.4 Consequently, we find that the em-ployees involved in the walkout became unfair laborstrikers and, upon termination of the strike, are enti-tled to reinstatement, upon application, regardless ofwhether replacements have been hired to take theirjobs.While the discharges followed fast upon the em-ployees' commencement of strike action, we do notagree with the General Counsel's contention that thisfact precipitated the strike. As we have found, thestrike was groundedin economicconsiderations anditwas Respondent's subsequent unfair labor practicesthat converted it into an unfair labor practicestrike.'CONCLUSIONS OF LAWDelete paragraphs 2 and 5 of the Conclusions ofLaw in the Trial Examiner's Decision and substitutetherefor:2. By its discharge of employees on March 6, 1969,Respondent engaged in conduct violative of Section8(a)(1) of the Act.3In so finding we adoptthe credibilityresolutionsof the Trial Examinerwhich are overwhelminglysupported by the recordStandard Dry Wall Prod-ucts,Inc,91 NLRB 544, 545, enfd 188 F.2d 362 (C.A 3) We do, however,draw a different inference from the facts as found whenwe hold that thestrike was economic in its origin and that Schreiber thereafterdischarged allof the employees.4 RentalUniform Service,167 NLRB 190,194-195,196-197,Radio StationKPOL,359, 360-362;Baldwin County Electric Membership Corporation,145NLRB 1316, 1318.3We find no ment in Respondent's contentionthat the employees quitThe facts do not point to thatconclusion.The walkoutwas a spontaneousreaction to the employees'feeling of frustrationin beingunableto secureimproved working conditionsThis, coupledwith thethreats anddischargeaction,prompted continuation of the strikeEaborn Trucking Service,156 NLRB 1370, upon which Respondentrelies,does not fit the facts of this caseThe employees who quit inEabornunequi-vocallytold the employerthat they would not continue working and theemployer thensaidhe would run the business himselfWe have also considered the written statementsof the employees made inthe State Departmentof Employmentproceedingsand the testimony ofofficials in that departmentWe find nothing to detract from our conclusionNone of the employees saidthat she quit, and all, except LaFave, recountedthe historyof unfavorable workingconditions thatculminatedin the March6 walkout LaFave wrote that she was "terminated "We find no basic contradiction in thetwo interviewing officials' state-ments Bothshowed that employees do not always understandthe reasonsassigned for beingout ofworkor the legalconsequences of them5735. The strike, which commenced on March 6, 1969,was converted into an unfair labor practice strike byRespondent's unfair labor practices on that date.THE REMEDYWe have found that the strike, which began as aneconomic strike on March 6, 1969, was converted intoan unfair labor practice strike by Respondent'sthreats and its discharges of the strikers on that day.We have also found that none of the strikers, exceptTrevino and Anderson, applied forreinstatement.The Trial Examiner recommended that Respon-dent immediately reinstate employees LaFave andRoberts with backpay to run from March 6, 1969, thedate he found that they were discharged. He orderedthat the others, who were discharged thereafter bereinstated on application, with backpay presumablyfrom the dates of application. The General Counselargues that all of the employees were discharged onMarch 6, and therefore the Board should order all ofthem reinstated with backpay from March 6, Alterna-tively,he argues that reinstatement and backpayrights of the strikers should date from March 12, whenemployees received final paychecks, because any ap-plication for reinstatement by them thereafter wouldhave been futile.It is the settled policy of the Board that strikingemployees are not entitled to backpay while they areon strike. Their rights depend on the termination ofthe strike which is ordinarily signified by the strikers'application for reinstatement. Employees who are dis-charged while on strike also must indicate abandon-ment of the strike anda willingnessto return to work,in order to establish their right to their jobs and re-sumptionof wages 6unless there is a showing thatsuch application would be rejected, i.e., that it wouldhave been futile? The General Counsel has made nosuch showing here, and none except Trevino and An-derson made application to return to work. In factwhen employees Trevino and Anderson applied fortheir jobs,Respondent agreed to reinstate them.There is noreason inthis case therefore to departfrom the usual remedy with respect to dischargedstrikers.We shall order Respondent to offer to each strikerexcept Trevino and Anderson upon his unconditionalapplicationimmediateand full reinstatement to hisformer job or, if such job no longerexists, to a sub-stantially equivalent position without prejudice to hisseniority or other rights and privileges, dismissing if6Toledo Commutator Company,180 NLRB No146, In.I (D & 0);BaldwinCounty ElectricMembership Corporation,145 NLRB 1316, 1319-20,Sea-wayDistributing, Inc,143 NLRB 460;FordRadio & Mica Corporation,115 NLRB1046, 1048-497 SouthernGreyhoundLines,169 NLRB No148, enfd426 F 2d 1299 (C A5) 574DECISIONSOF NATIONALLABOR RELATIONS BOARDnecessary, any employee hired since March 6 to re-place him. If, after such dismissal, there are not suffi-cient positions available for all the strikers (other thanTrevino and Anderson),8 Respondent shall place theirnames on a preferential hiring list for employment insuitable new openings in preference to new appli-cants.We shall also order Respondent to make wholethose employees entitled to reinstatement for any lossof earnings they may have suffered as a result ofRespondent's failure to reinstate them upon applica-tion, as aforesaid, by payment to each of them of asum of money equal to that which each would haveearned as wages from the date of his unconditionalapplication to return to work to the date ofRespondent's offer of reinstatement, less his net earn-ings during such period, with backpay and interestthereon to be computed in the manner prescribed bythe Board in F.W.Woolworth Company,90 NLRB289, andIsis Plumbing & Heating Co.,138 NLRB 716.We shall also order that Respondent make availa-ble to the Board, upon request, payroll and otherrecords to facilitate checking of the amount of earn-ings due.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, AstroElectronics, Inc., Fullerton, California, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Threatening our employees that we will preventthem from securing employment elsewhere becausethey engaged in protected concerted activity.(b)Discharging our employees because they en-gaged in protected concerted activity for the purposeof collective bargaining or other mutual aid or protec-tion.(c) In any other manner interfering with, re-straining, or coercing employees in the exercise oftheir rights guaranteed under Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act.(a)Upon their unconditional application, offer toFrances M. Roberts, Irene LaFave, Regina BohatchBaca, Irene Petronella, Senaida B. Sianez, NinaLouise Nance, Nell Cota, Catherine A. Miller, andKeith A. Perkins immediate and full reinstatement8The General Counsel in his exceptions states, as the record shows, thatRespondent made valid offers of reinstatement to Trevino on May 5, 1969,and to Anderson on April 28,1969, and he does not seek reinstatement forthemWe therefore do not order these two employees reinstated They willbe entitled to backpay from the date of their unconditional application toreturn to work until Respondent's offer of reinstatementand make them,as well asDelfina Trevino and EmilyKathryn Anderson, whole in themanner setforth inthe section of this Decision entitled "The Remedy."(b)Notify any of the above-named employees ifpresently serving in the Armed Forces of the UnitedStates of their right to fullreinstatement,upon appli-cation, in accordance with the Selective Service Actand the Universal Military Training and Service Act,as amended, after discharge from the Armed Forces.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and all oth-er records necessary to analyze the amount of back-pay due under the terms of this Order.(d) Post at its plant in Fullerton, California, copiesof the attached notice marked "Appendix."9 Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 21, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director for Region 21, inwriting, within 10 days from the receipt of this Deci-sion,what steps Respondent has taken to complyherewith.MEMBERJENKINS,dissenting:Contrary to my colleagues, I conclude that all theemployees involved herein were discriminatorily dis-charged and, therefore, are entitled to theusual reme-dy of backpay and reinstatement. In reaching suchconclusion I find several factors persuasive. The dis-charges were simply the implementation ofpriorun-lawful threats to discharge employees for exercisingtheir Section 7 rights. Secondly, in light of the way thedischarges were effectuated, under an objective stand-ard, any reasonable person would conclude that anapplication for employment would have been futile.On the basis of credited testimony, the Trial Exam-iner found that Respondent's president, SheldonSchreiber, had discharged employee Irene LaFave onMarch 4, 1969, because he believed her to be thesource of trouble prompting an employee walkout onMarch 3 and had informed Production Manager Hen-ry that he was going through employees' files and thathe would go down the line and fire them all. Schreiberhimself conceded that he may have stated to Henry9In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, thewords in the notice reading"Posted by Order of theNational LaborRelations Board"shall be changed to read"Posted pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board." ASTRO ELECTRONICS, INC.that he would fire one employee a day. Certainly, itis not disputed that threats to discharge employees forexercising their Section 7 rights are clearly unlawful.While this initial employee walkout was temporarilyresolved when Schreiber reluctantly agreed to rein-state LaFave, the labor dispute continued and, onMarch 6, production employees met in a generalmeeting with Schreiber. At such meeting, Schreiberrefused to grant any additional economic concessionsand refused to grant any sick leave despite a priorauthorization by a principal stockholder to grant upto 3 days' sick leave a year. As the general meetingadjourned in confusion with at least one female em-ployee in tears, employee LaFave credibly testified:Mr. Schreiber at that time was still sitting on thebench and I walked by him and I said, "We willget to see Mr. Brattain [principal company stock-holder] whether you like it or not."And he [Schreiber] said "You won't see anybody;you won't speak to anybody; you won't work foranybody. I'll see to that."We walked-Mrs. Roberts and myself walked tothe back door and he said, "If you walk out thatdoor, you're fired. How do you want yourchecks." And Mrs. Roberts replied, "Mail them."Thus the record clearly establishes that Respondenthad actually discharged LaFave before she hadwalked out and that other employees were threatenedwith dischargeifthey exercised their Section 7 rightto walk off the job.While Iagreewith the general rule that employeesdeemed to be economic or unfair labor practice strik-ers are not entitled to backpay where they voluntarilywithhold their services from their employer, the spe-cial circumstances here warrant an exception to suchrule. In instanceswhere an employer expressesa priorthreat to discharge employeesifthey walk out andthen effectuates such threat contemporaneously withsuch walkout, the Board should find the effectuationof such a prior threat to be a discriminatory dischargewith all theentitlementsof such status. To hold other-wise permits an employer to undermine and inhibit abasic Section 7 right, the right to strike.Moreover, the majority is utilizing a, subjectivestandard 10 in determining whether the employeescould have reasonably believed that in light of theirdischarge it would have been futile to apply for em-ployment. The majority appears to rely on the after-the-fact event that two employees, who in fact appliedfor reemployment, were rehired. The proper standardto be applied here is an objective one, whether underall the circumstances surrounding the discharges, areasonable person would have concluded it was futileto apply for reinstatement. The continuing dispute575between the employees and President Schreiber haddeveloped a highly emotional atmosphere and the an-tipathybetween the parties was highlighted bySchreiber's threat to blacklist and threats to dis-charge. When considered with the fact that employeeswere paid all accrued benefits at the next regular payperiod an employee would readily conclude that itwould be futile to apply for reemployment. Thus, evenwere I to rely solely on the ground that it was futileto apply for reemployment, I would also find the em-ployees entitled to an offer of reinstatement and back-pay from the date of discharge.10The Board normallyeschews the utilization of a subjective standard indetermining whether an interrogation or threats are in violationof the Actbecause the effect orsubjectiveresult is immaterial to a finding of a violation,and suchview has beenaccepted by a number of circuitcourtsSeeN.L.R Bv.Hill & Hill Truck Line, Inc,266 F 2d 883, 885 (C.A5);Welch ScientificInc v NLRB, 3401`2d 199, 203 (CA 2)APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT threaten our employees that wewill prevent them from securing employmentelsewhere because they engaged in concerted ac-tivity.WE WILL NOT discharge employees because theyengage in protected concerted activity for thepurpose of collective bargaining or other mutualaid or protection.WE WILL, upon application, offer to the em-ployees whose names appear below and whohave not already been offered reinstatement im-mediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substan-tially equivalent positions, without prejudice totheir seniority or other rights and privileges, dis-missing, if necessary, any persons hired on orafterMarch 6, 1969. If jobs are not available, wewill place these names upon a preferential hiringlist.Frances M. RobertsNina Louise NanceIrene LaFaveNell CotaRegina Bohatch BacaCatherine A. MillerIrene PetronellaKeith A. PerkinsSenaida B. SianezWE WILL make whole the above-named em-ployees and Delfina Trevino and Emily KathrynAnderson for any loss of earnings they may have 576DECISIONSOF NATIONALLABOR RELATIONS BOARDsuffered, in the manner provided in the Board'sDecision and Order.WE WILL notify the above-named employees ifpresently serving in the Armed Forces of theUnited States of their right to full reinstatementupon application in accordance with the Selec-tiveServiceAct and the Universal MilitaryTraining and Service Act, as amended, after dis-charge from the Armed Forces.Astro Electronics, Inc.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,EasternColumbia Building, 849South Broadway, Los Angeles, California 90014,Telephone 213-688-5203.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID F. DAVIS, Trial Examiner: This proceeding underSection10(b) of the National Labor Relations Act, hereincalledthe Act, was heard, pursuant to due notice, on Octo-ber 14, 15, 16, 21, and 22, 1969, in Los Angeles, California,and concluded on October 23, 1969, at Fullerton, Califor-nia. The consolidated complaintissued onAugust 14, 1969,by the Regional Director for Region 21 of the NationalLabor Relations Board, herein called the Board, allegedthat Respondent unlawfullyinterferedwith theself-organi-zational rights and the protected concerted activities of itsemployees and discharged and failed to reinstate II em-ployees because they had participated in concerted activi-ties for the purposes of collective bargaining or other mutualaid or protection.' The Respondentin its answerdenied theallegationthat it violated Section 8(a)(I) of the Act andpleaded certain affirmativedefenses.All parties participat-ed in the hearing. Respondent and General Counsel tiledbriefs.Upon the entire record in the case, my observation of thewitnessesand their demeanor, and my consideration of thebriefs, I make the following:iEach of the alleged discharges except Catherine A. Miller and Keith APerkins filed individual charges. Frank H.Roberts filed the first of thecharges on June 6,1969, on behalf of Frances M Roberts,the other chargeswere filed on various dates to June 20, 1969FINDINGS OF FACTITHE BUSINESS OF RESPONDENTThe complaint alleged and the answer did not deny thatRespondent is a corporation engaged in the design andmanufacture of certain precision instruments, called poten-tiometers, at its plant in Fullerton, California; that it annu-ally sells and causes to be delivered goods valuedin excessof $50,000 directly to customers located outside the State ofCalifornia. Accordingly, it is found thatRespondent is en-aged in commerce within the meaning of Section 2(6) and(7) of the Act and that it would effectuate the purpose of theAct to assert jurisdiction herein.IITHE ALLEGED UNFAIR LABOR PRACTICESA.The IssuesThe alleged and litigatedissues inthis case may be sum-marized as follows:1.Did Respondent select Frances M. Robertsas the em-ployee sppokesman or representative and thus interfere withthe emplo ees'organizationalrights withinthe meaning ofSection 8(a)(1) of the Act.'2.Did Respondent discharge and fail toreinstate theemployees listed below because they engaged in protectedconcerted activity?Frances M. RobertsEmily Kathryn AndersonRegina M. BohatchDelfina TrevinoIrene PetronellaNell CotaIrene LaFaveCatherine A. MillerSenaidaB. SianezKeith A. PerkinsNina Louise Nance3.Did Respondent threaten the above-named employeeswith industry blacklisting if they continuedto engage inprotected concerted activity?4.Did the above-named employees,as Respondent con-tends, voluntarilyterminatetheir employment or in the al-ternative did said employeesengage inan economic strikefollowing which they were permanently replaced?B.BackgroundThere is no essential dispute that in late September orearly October, 1968, Sheldon Schreiber, Respondent's presi-dent, called a meeting of Respondent's production employ-ees at which time he commended them on their efficiencyand reported that the company had overcome its financialdifficulties. In response to questions from several of theemployees concerning the possibility of obtaining addition-al benefits, Schreiber replied that he would look into thesematters. Regina Baca 3 and Sara Nita Henry, Respondent'sproduction manager during the events discussed in this de-cision, testified that Schreiber promised an answer by thefirst of the following year.4Henry, on a friendly basis with the employees she super-vised, was approached by a number of them early in Janu-ary, 1969 5 with a request that she speak to Schreiber aboutmeeting to discuss new benefits. Henry contacted George2Respondentin itsbriefrefers to the complaint as alleging violations ofSec 8(a)(1) and(3)Examinationof thecomplaintshows onlyallegations ofviolations of Sec8(a)(1) ofthe Act.3The mamed nameof Regina Bohatch,one ofthe ChargingParties° Schreibertestifiedthat he did not remembermaking such a commitmentbut acceptedthe representationsto this effect by Henryand Peggy Clark,Respondent's accountant at this time5Hereafter,dateswill refer to the year1969 unless otherwise specified ASTRO ELECTRONICS, INC.Ertel, Respondent's vice president, reporting to him that theemployees were upset because Schreiber had not followedthrough on his promise. Ertel agreed that the employeeswere unhappy and that an answer from Schreiber was over-due. Accordingly, about the middle of January, they dis-cussed the matter with Schreiber who said that he had nothad an opportunity to give his attention to possible newbenefits.As there was no further word from Schreiber, Ertel andHenry again approached him about January 30. Henry toldSchreiber that the morale was becoming worse and that hewould not havea meetingwith all of the employees butwould meet with one of them as a representative.C.The Selection of an EmployeeRepresentativeAccording to Henry,supervisor within the meaning of theAct, whose testimony I credit,6Schreiber chose trancesRoberts to be the spokesman or representative of the em-ployees because he considered Roberts to be highl emo-tional and would "fall apart."Schreiber instructed Henry toinform Roberts to prepare a list of the employees'desiresand to meet with him the following morning.Schreiber'stestimony,supported by Ertel,that he did not select Robertsbut instructed Henry to have the employees select a repre-sentative is not credited.As a legal matter,it does not matterwhether Henry, an acknowledged statutory supervisor, se-lected Roberts pursuant to Schreiber's instructions or madethe selection herself.The plain fact is that the employees didnot make the selection but management did. The evidenceshows and I find that the employees were informed thatRoberts was their representative.Thus,it is clear the em-ployees were denied a basic right reserved to them by Sec-tion 7 of the Act.7Accordingly,I find that Respondentviolated Section 8(a)(1) of the Act by the selection of Rob-erts as the employee representative.D.The Events of January 31 and March 4After being informed by Henry that she was the spokes-man for the production employees, Roberts solicited fromher coworkers and prepared a list of benefits and conditionsthat the employees wished to present to Schreiber. Robertsconferred with management in the presence of Schreiber,Ertel, and Henry on January 31. At this meeting Schreiberinformed Roberts that Edward Brattain, the majority stock-holder and chairman of Respondent's Board of Directors,was contemplating the institution of a profit-sharing planthen in effect in another company in which Brattain had aninterest.Roberts in turn presented the list of employee re-quests which she had compiled as follows:(a) Three weeks vacation(b) A coffee pot in the production area(c) Six paid holidays plus a floating holiday(d) Six days sick leave per year(e)A wage review plan(f)A cost-of-living provision(g)A bonus provision6Henry impressed me as a witness possessed of a high degree of integrityand credit by reason of her demeanor and her forthright manner of testifyingDespite her identification with management,Henry maintained an excellentrelationship with the employees under her supervision during and afterheremployment by Respondent Additionally, it is clear that Henry continuedto be held in such high esteem by top management that her position wasoffered and reoffered to her after she had voluntarily resigned because of herdevotion to her view of the principles involved in the situation7 Sec. 7 Employees shall have the right to self-organizationto bargain577Schreiber agreed to take up the employee requests withRespondent'sBoard of Directors and to reply in 30 days.Due to Ertel's illness, the meeting was mutually,postponeduntilMarch 3 when Ertel returned.On that date, Schreiberagain met with Roberts in the presence of Henry and Ertel.Schreiber informed Roberts that a coffee pot had alreadybeen placed in the production area and that a floating hol-iday had likewise been granted;that the 6 paid holidayswere granted;that a wage review plan was in the hands ofthe supervisors,that a cost-of-living provision was difficultto administer; that a bonus was denied,but that a profit-sharmi plan was being contemplated.The request for 6days sick leave was denied.Roberts at this point remarked,"Does that mean we only get three weeks after five years,six holidays,and a coffee pot?" Schreiber replied in theaffirmative and Roberts departed.Returning to the production area,Roberts discussed theresult of the meeting with a group of approximately five orsix employees. The employees agreed that they would bewilling to give u the third week of vacation which was abenefit to only a few of the older employees in exchange forsick leave for everyone.Word of the results of the meetingquickly spread during the lunch time and created wide dis-satisfaction.As a result,the employees,without any formaldiscussion,decided to leave the plant.Without informingmanagement of their action,all the employees,with theexception of Phillip Hankins, a coil winder,and RosettaCoppella, walked out.' On Tuesday,March 4,none of theemployees participating in the walkout the previous dayreported for work.Schreiber informed Henry when she ar-rived at the plant on March 4 that some of the people hadcalled in sick. During the conversation with Henry, he in-formed her that he considered Irene LaFave as the sourceof the trouble and that he already had discharged her. Healso told Henry that he was going through the employees'files and that he would go down the line and fire themall.9Henry told Schreiber that under these circumstances,she could no longer continue to work for Respondent andtherefore was giving notice.She returned to her office topick up her personal belongings when Ertel came into heroffice to talk to her. Soon thereafter,Schreiber joined thegroup and the three of them had a discussion. Ertel took theemployees'files from Schreiber and suggested that he wouldtry to contact the production employees to have them comeback to work.Schreiber asked Henry if she would return ifthe employees returned and Henry answered in the affirma-tive.One of the early calls Ertel made was to Baca,who testi-fied she received a phone call from Ertel about 11 a.m. andthat Ertel told her that he was disappointed in both sidesand had been instructed by Schreiber that if she did notreport for work the next morningat 8 o'clock she would bedischarged.Baca replied that Elie did not know what shewould do. Ertel then suggested that he could attempt tomediate between management and the employees to workout something.He asked Baca if she would contact some ofthe employees and inform them that if they come into theplant he would attempt to work something out.10 Ertel andHenry each called Roberts and informed her that if theproduction employees would report on the next day, March5,possibly they could reach an agreement.Roberts statedthroughrepresentatives of their own choosing,etc(Emphasis supplied )8 Senaida B Sianez, who was ill on that day did not participate in thewalkout.9 Schreiber conceded that he may have stated to Henry that he would fireone employee per day10This is the substance of Baca's testimony which I credit Ertel had adifferent version in some respects which I do not credit 578DECISIONSOF NATIONALLABOR RELATIONS BOARDthat it was essential to have LaFave reinstated before theemployees would come in to talk to Ertel. Ertel, convincedthat the employees would not report unless LaFave wasreinstated, informed Schreiber, Schreiber agreed to rein-state LaFave and authorized Ertel to make this fact knownto the employees. Thereafter, Ertel, in communicating withother employees, informed them that LaFave was reinstat-ed. As Ertel was unable to reach LaFave, he asked Henryto do so. Henry agreed and did convey this information toLaFave and to other employees.E.Events of March 5 and March 6On March 5, Ertel arrived at the plant about 9:30 a.m.and had a conversation with Pamela Baker, Respondent'saccountant, who informed him that she had been in touchwith some of the production employees and that they agreedto report about 1:30 p.m. for a meeting with Ertel. At ap-proximately 1:30 p.m., all the employees who had walkedout the previous day arrived and seated themselves in theluncheon areaof the plant. According to Ertel's testimony,he opened the meeting by saying that "then should havetheir necks rung, along with Mr. Schreiber.' He then saidthat nothing could be accomplished by walking out; that theonly way to reach an agreement was to engage in discus-sion;that some neutral ground was necessary. He thenasked the employees to think of their demands and hewould write them down and see that they were presented toMr. Brattain. Ertel added he was not acting as part of man-agement but was neutral on the question. Discussions con-tinued until about 4 p.m. The lengthiestissue, according toErtel, concerneddismissalof employees. As the employeeswanted protection from a reoccurrence of the manner inwhich LaFave was discharged, this issue had to be resolvedbefore othermatters werediscussed. They wanted a set ofrules"for employee bargaining and dismissal." Ertel in-formed the employees that Schreiber had rescinded the ear-lier discharge of LaFave and that she was reinstated. It wassuggestedthat the production manager and the leadmanshould be involved when a question of discharge arose. Ertelalso made it clear that there would be no evidence of thedischarge of LaFave in her personal file. Thereafter, thequestion of fringe benefits was discussed prefaced by Ertel'scaution to the effect that they could present their wishes butnot to be upset if everything they requested was not granted.Ertel testified the first matter he wrote down under theheading of fringe benefits on the list he was compiling wasthe matter of the 3-week vacation after 5 years. He conced-ed that this had already been granted. There followed on hislist the 6 paid holidays plus 1 floating holiday and the coffeepot. Theseitems againwere matters that had been grantedprior to themeeting.The entirelist asdrawn up by Ertel wasintroduced in evidence as Respondent's Exhibit I and isreproduced below:'[March 6, 1969I.Rules for Bargaining and Employer DismissalA) Draw up a set of Employee Bargaining rules re-garding procedural steps and time allowances.B) Require that prior to any labor employee dismiss-al that the production manager and leadman be con-sulted.C) Irene LaFave will return providing item (B) isincorporated and that no entry of dismissal in her per-sonel file.n Ertel testified that he did not draw up Resp ExhIuntil the nextmorning from the noteswhich he hadmadeduring themeetingwith theemployees. The originalnotes weredestroyed by him andwere unavailableII.FringeBenefitsA) Three week vacation after five yearsB) Six paid holidays 1 FloatingC) Coffee PotD) Six days paid sick leave each yearE) End of the Year Bonus to be paid to all laboremployees. This bonus amount is to be determined byMr. Brattain according to what hefeels isfair to theemployees.III.Labor personel Meeting with Mr. BrattainThe employees are strong in their demandsfor a meet-ing between themselves and Mr. Brattain so that indi-vidual questions can be answered. This meeting shouldtake place as soon as possible and not later than oneweek after his return from Washington.At the conclusion of the March 5 meeting of the employees,itwas agreed that the employees would report for work thenext day at the usual time.On March 6, after Ertel had transcribed his notes andprepared the list of employees' demands, he contacted Rob-erts during the coffee break about 10 a.m. and received herassent that the list accurately reflected the employees' de-mands. The list was then posted on the bulletin board witha copy to Schreiber. Schreiber and Ertel then went toBrattain's office which was located about fiveminutes fromthe plant. Brattain read the list and according to Ertel, toldSchreiber that with regard to employee dismissal he agreedin general and for Schreiber to work out the details onemployee bargaining and dismissal.With regard to thefringe benefits,Brattainagreed to the 3-week vacation, thecoffee pot, and the holiday provisions. Discussing the sickleave issues,Brattain questioned Schreiber with regard towhat Respondent's competitors were affording in this re-gard and stated that they ought to meet the competition.Brattain, however, added that he would meet the employeeshalf way and to give them three days sick leave if that's whatthe competition was doing.12 Brattain turned down the bo-nus plan, qualifying his denial by saying that he was work-ing on a profit-shanngplan. Brattain rejected the employeesrequest that he meet with them personally and told Schreib-er that he was the president of Astro and he was responsiblefor running Astro, that it was Schreiber's responsibility tomake decisions. Ertel further testified that he toldBrattainthat he was afraid the employees would be dissatisfied un-less all their demands were granted and this could entailadditional costs to Respondent as they were already behindtheir production schedules.Brattainreplied, "Well, we'llstill have to stand by our decisions."At approximately 1:15 p.m. on March 6, Schreiber askedHenry to summon all the production employees to the plantarea where the picnic tables were located. Henry followedSchreiber's instruction and when the employees were gath-ered Schreiber addressed them. According to GeneralCounsel's witnesses, Schreiber banged his fist down on thetable and said, "I'm the president of Astro Electronics, I'mresponsible for operating the company and the demandsthat have been posted have been reviewed by Mr.Brattamthis morning."' Ertel then testified that Schreiber said thatwith regard to the rules for bargaining and employee dis-missal he accepted them with a qualification which wouldbe worked out as he did not think that the production12 It is ratherstrangethat Schreiberwas unable to secure informationregarding the sickleave practices of competitor establishments from October1968 to March 196913Thequoted language is that testifiedto byErtel. Ertel did not agree thatSchreiber bangedhis fist onthe tableprior to making the above openingremarks ASTRO ELECTRONICS, INCmanager andleadman should control the question of dis-charge.With regard to the fringe benefits, he accepted thefirst three items on the list which he had in front of him;14that he was denying the request for six days' sick leave. Baca,at this point, interrupted, "How about five?" Schreiber rep-lied, "Denied." She then asked about four and Schreiberagain said"Denied."15Another employee, unidentified according to Ertel, askedabout "How about bonuses?" Schreiber replied that thatwas denied. Schreiber also denied the employees requestthat they havea meetingwithBrattain.At this point, Rob-erts remarked, "We're not getting anything more than wehad before." Another emp ogee said that their benefitswere not competitive with the industry. Schreiber then said."Well, give me a few minutes and I 11 go and check." Hethen left. Shortly thereafter, Schreiber returned and told theemployees he was unable to contact a competitor he wastrying to call. An employee remarked that this was a runa-round andstall 16 andSchreiber asked if they would let himhave the rest of the day to get in contact with this companyand one of the employees said that wasn't possible. 17 Ertel stestimony continued as follows:A. She 18 was the one who said that she felt that thiswas a stallingtactic.Q. Did Mr. Schreiber leave the meeting or did man-agement leaveat any other time?A. The people askedall of managementto leave.They wanted a group-Q. Before they asked management to leave, did Mr.Schreiber say, "Either go back to your benches or leaveand consider yourselves fired"?A. No, I don't recall that.Q. Did Mr. Schreiber say, "Either go back to yourbenches or leave"?A. I don't recall him saying that.Q. What is your best recollection today, he did or hedid not?A. I don't believe we reached the point where-I'mnot going to answer that question. I don't recall.Q. Now,tellme:What was said when managementreturned, if anything, by anyone?A. Well, Mrs. Roberts told Shel 19 that Frankie 20 wasdoing pretty well in his job and that she didn't have tohave this job and she didn't have to put up with thiskind of shit.Q. What, if anything, happened at that point?A. Mr. Schreiber moved closer and sat down next toher and said, "Frannie, there's no need to use profani-ty." And she began crying and, I believe, at that pointadjourned to the rest room.Q. Now, during this period of time when you cameback-when managementwas asked to come back,where were you standing in relationship to the picnicbench and to the vestibule door that was near there?A. I was about 20 feet to one side-to the accountingroom side of the vestibule?Q. You were standing-were you still in the assemblyarea?14Res Exh 1.15 Several employees testified that Baca continued and asked about threeand two days sick leave and that each of these were in turn denied16 Later credited to Roberts.17The foregoing is a summary of Ertel's testimony.A version differing inmany respects was testified to by several production employees called by theGeneral Counsel.I credit the employee's version whenever it conflicts withErtel's1sRoberts.19 Schreiber579A. Yes. I was standing against the wall.TRIAL EXAMINER How far from Mr. Schreiber?THE WITNESS Fifteen feet.Q. (By Mr. Goldstein) What happened next? Whatdid you see at that point?A. Frannie went to her workbench and got her purse,and Shel Schreiber was still sitting at the picnic tablewhere he had been sitting next to her earlier. She washeading towards the door and Shel asked her, "Are youleavingAnd she said, "Yes."He asked, "Does this mean you're quitting?"And she said, "Yes, I'm quitting."He asked, "Would you care to wait for your check?"And she said, "No, send it to my home."On cross-examination, Ertel testified as follows:A. He [Brattain] said he did not wish to begin givingsick leave, because once you began, they'll continue toask for more through the years later.I said we had to begin some place with the people,that they were probably not going to react and leavethe plant because we'd give them part of what theyasked for, anyway. The difference between March 5th-between March 6th and March 3rd was three days sickleave, was what had been gained, I felt.TRIAL EXAMINERWell, did they gain it? Weretheyever offered three days sick leave?THE WITNESS They were going to be offered threeda S.1 RIAL EXAMINER That isn't my question. Were theyever offered three days?THE WITNESS No.Henry credibly testified that Ertel stated at the March 5meeting that he was sure he could get the girls some sickleave. He did not know how much, but if they would returnto work Thursday, March 6, it would givehim some le-verage when he went to see Mr. Brattain.21With regard to the March 6 general meeting of pro-duction employees addressed by Schreiber, Baca crediblytestified 22 that when Schreiber announced that the employ-ees request for 6 days sick leave was denied, she askedSchreiber if they could have 5 days and Schreiber replied"No." Baca then proceeded to ask about 4 days, 3 days, and2 days. Each time, Schreiber replied "No." However, whenBaca asked about 2 days, someone said that Beckman, acompetitor of Respondent, was allowing its employees 2days sick leave. Schreiber replied that he would call Beck-man and that if Beckman's employees were receiving 2 daysRespondent likewise would grant two days sick leave. Atthis point, Nell Cota said "You're not going to get anythingfrom that man." Mrs. Cota got up from her seat in the picnicarea and proceeded to her workbench. Schreiber then said"You'll have to accept things the way they are and go backto your benches, or else if you don't like it, dust leave. 'Baca,thereupon, asked Schreiber as well as all othermanagementpersonnel to leave 23 so that the employees could have aprivate discussion. During the absence of management per-sonnel, IrenePetronella proposed that they should give Er-tel a chance to work things out because he had promised tointercede in their behalf. The employees, after some further20 Roberts'husband.21Baca,in her testimonial account likewise, statedthatErtel stated withcertainty that he couldget some sick leaveErtel's contrarytestimony is notcredited22 Baca's testimonyis supportedin its crucial elements by the testimonialaccountsof Henry, LaFave, Cota,Irene Petronella,and Senaida B. Sianez.23 I find thatthis was theonly occasion whenSchreiberand othermanage-ment personnel absented themselves from the meeting 580DECISIONSOF NATIONALLABOR RELATIONS BOARDdiscussion then, agreed to continue the meeting withSchreiber and notified management personnel that the em-ployees were ready to resume the meeting. Schreiber, uponthe resumption of the meeting, told the employees that hehad been unable to reach Beckman's personnel department.Baca then asked if Schreiber could have an answer by quit-ting time that afternoon or by the following day. Schreiberreplied that it did not give him enough time and Baca said"it looks that you're stalling again because you had sinceSeptember of last year." She and several other girls thenvacated the picnic tables and proceeded to their workbench-es. There was considerable confusion at that time and Rob-erts found herself facing Schreiber in the picnic area. It wasat this point, that Roberts in a fit of utter frustration en-gaged Schreiber in a heated discussion. According to La-Fave's credited testimony the following occurred: 4And she said-Mrs. Roberts said, "Mr. Schreiber, Idon't give a shit if you fire me for this, but Mr. Ertel,Mrs. Henry, and the production people made this com-pany."And then she started crying and left and went to theladies room.I left the area, left the bench, and went to the ladiesroom, consoled Mrs. Roberts for a few moments, andwe walked back down the aisle to the production area.Iwalked by Mr. Ertel, who was still standing there,and I said to him, I said, "George, I'm really sorryabout this because I think you really tried."Mr. Schreiber at that time was still sitting on thebench and I walked by him and I said, "We will get toseeMr. Brattain whether you like it or not."And he said,"You won't see anybody; you won'tspeak to anybody; you won't work for anybody.IT seeto that."We walked-Mrs. Roberts and myself walked to theback door and he said, "If you walk out that door,you're fired. How do you want your checks?"And Mrs. Roberts replied, "Mail them."And that's it. We left.At the time when LaFave and Roberts were approachingthe vestibule and the above interchange with Schreiber tookplace, several other employees were at or near various exitsfrom the plant. Cota and Sianez were in the vestibule andoverheard these remarks while Trevino and Anderson were60 feet from where Schreiber was sitting and likewise heardthe interchange. There was no positive evidence as to thelocation of Catherine Miller and Keith Perkins. Some em-ployees, however, were under the impression they had leftthe plant building. Neither of these two employees testifiedand it is uncertain whether or not they heard the foregoinginterchange. At any rate, it is clear that all the employeesleft the premises thereafter.Following the incidents of March 6, the employees en-gaged in no picketing or any other strike activities. Thefollowing week when they returned to the plant for theirpaychecks, they received two checks; one for their workperiod through March 6 and the other, for accummulatedvacation pay.25 After March 6, none of the alleged dis-chargees offered to return to work except Trevino and An-derson. Neither did Respondent request any of the employ-ees to return to work. Thereafter, as described above, all ofthe employees filed claims with the California Departmentof Employment and sought permanent full-time employ-ment elsewhere.The General Counsel, on the basis of the foregoing, urges24 Her testimony is supported by Baca I credit this testimony25This would indicate permanent separation of the employeesthat all the employees were discharged on March 6at a timewhen they were engaged in protected concerted activity inprotest of their working conditions, that Respondent there-by was in violation of 8(a)(1) of the Act.Respondent's counsel on the other hand, relying onWil-liam Eaborn d/b/a, Eaborn Trucking Services,26contendsthat the employees were not discharged but voluntarily quittheir employment rather than continue to work under theconditions prevailing.I take a view different from either that of the GeneralCounsel or from that of Respondent's counsel.It seemsclear to me that the closing remarks of Schreiber were di-rected to LaFave and Roberts as they were leaving the plantarea. From LaFave's quoted testimony above, it seems plainthat LaFave regarded these remarks as having been specifi-cally addressed to her and Roberts. Roberts apparently alsoregarded these remarks as addressed to her and LaFave.Accordingly, I find that LaFave and Roberts were unlaw-fully discharged because they were leading a lawful workstoppage to protest working conditions. All other employeesthereafter left the plant and did not return to work in sup-port of and in sympathy with LaFave and Roberts. Accord-ingly, I find that directly following the unlawful dischargeof LaFave and Roberts, the other production employees,commenced an unfair labor practice strike and that thestrike has continued to date. r further find, on this record,none of the employees has made an application to return towork with the exception of Anderson and Trevino. 7F.Additional Findings and ConclusionsRespondent,in itsbrief, strenuously argues that theuniformity in testimony of the employees warrants a con-clusion that it is incredible and improbable. I disagree. Ofcourse, there were many similarities in the testimony. Thisis characteristic of witnesses describing the same events insequence. I am certain that counsel would havestressedinconsistenciesifhis searching cross-examination had re-vealed them and thus would have argued that the inconsist-ent testimony should be discredited. On the whole, theemployee witnesses appeared to me to be careful,sincere,and imbued with a desire to tell the truth. I have given littleweight to Ertel's and Schreiber's testimony where it differsfrom that of production employees 28 Both Ertel andSchreiber despite the basic differences in their approach tothe technique of employee relations appeared to me to beless than candid in their testimonial account. Schreiberhardly could have considered that the employees had volun-tarily quit when he notified the state employmentservicethat they had engaged in a "wildcat" strike.I accept Barbara R. Nagy's 29 testimony that claimantsfor unemployment compensation are generally reluctant todisclose the fact that they have been discharged. Under allthe circumstances, I regard the conclusions, the evidence,and investigation of the State Department of Employmentas having little or no impact on the merits of the issues inthis proceeding. The department of employment was pass-26 156 NLRB 137027 Trevino and Anderson, according to Ertel, applied forreinstatementsometime in April Respondent,after somedelay, offered themreinstatementas new employees Anderson apparently worked one day. The evidence issomewhat inconclusive and, inmy opinion, the backpay liability ofRespon-dent to Trevino and Anderson was not sufficientlylitigated It seems appro-priate,therefore, to leave thebackpay questionto the compliance stage28 PatriciaAmacher's testimonywas unimpressive and in my opinion high-ly selectiveHer claimedpossessionof extraordinary hearingpowers whilebuswith her bookkeeping duties is incredible2Nagy is an employment and claims assistant for the California Depart-ment of Employment ASTRO ELECTRONICS, INC.ing on whether a claimant is entitled to unemployment com-pensation,while this administrative proceeding is directedto an Inquiry whether or not unfair labor practices havebeen committed.The objectives,criteria,and legal issuespresented to the two agencies are markedly different. I,therefore,conclude that the failure of production employeesto report to the department of employment in precise lan-guage that they were discharged is insufficient ground towarrant a finding that they are untrustworthy witnesses whohave contrived to mislead this Trial Examiner. As recitedabove,Iview their testimony as a sincere effort by intelli-gent witnesses to disclose all facts within their knowledge.The record shows that Schreiber while quite deliberateand procrastinating in his handling of employee relationsfailed to offer or even to indicate to the employees that hewas authorized by Brattain to grant 3 days sick leave. Therecord also shows that when the employees engaged in awork stoppage on March 3,Schreiber 's immediate reactionwas to discharge LaFave and to threaten to discharge oneemployee per day. It seems quite logical and characteristicfor Schreiber to have quickly resorted to the dischargeweapon again when,on March 6,the meeting of employeesterminated in chaos while he was surrounded by weepingand frustrated females who were leaving the plant premises.Although the question is quite close whether Schreiber in-tended to discharge all employees who walked out onMarch 6,I have concluded that he discharged only LaFaveand Roberts because he was addressing himself to those twoemployees.Respondent's failure to offer to rehire any of theemployees and the presentation of two checks to them whenthey appeared would seem to indicate that all employeeswere discharged.On the other hand,the failure of the em-ployees to to request reinstatement would indicate that theywere determined to continue to refuse their services to Re-spondent under the prevailing conditions. I believe,there-fore,that the production employees were engaging in anunfair labor practice strike.Respondent counsel's attemptto equate the situation with that prevailing inEaborn Truck-ing Serviceismisplaced.When the totality of the events isconsidered,i.e., the demands,the walkout on March 3, themeeting of March 5,the return to work on March 6,Schreiber's threat to LaFave and Roberts that they "won'twork for anybody," and Schreiber's statement to LaFaveand Roberts that if they left the plant they were fired, leadto the logical conclusion that they were engaging in a con-certed effort to secure better working conditions and werenot voluntarily quitting their employment.I find,as indica-ted above,that Schreiber's threat to LaFave and Roberts,"You won'twork for anybody. I'll see to that,"constitutescoercion and violates Section 8(a)(1) of the Act.Upon the basis of the foregoing findings of facts, and theentire record in this case,Imake the following:CONCLUSION OF LAW5811.Respondent is an employer within the meaning of Sec-tion 2(6) and(7) of the Act.2.Respondent,by its discharge of Irene LaFave andFrances M. Roberts on March 6, 1969, and its failure toreinstate them thereafter,engaged in conduct violative ofSection 8(a)(1) of the Act.3.Respondent by selecting Frances M.Roberts as therepresentative of its production employees on or about Jan-uary 30, 1969,interfered with its employees rights guaran-teed in Section 7 of the Act and thereby violated Section8(a)(1) of the Act.4. Respondent,by threatening Irene LaFave and FrancesM. Roberts"to prevent them"from securing employmentelsewhere, engaged in conduct violative of Section8(a)(1) ofthe Act.5.The strike of Respondent'sproduction employeescommencing on or about March 6, 1969,constituted anunfair labor practice strike which was caused and prolongedby Respondent's unfair labor practices described above.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and(7) of the Act.IIITHE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(1) of theAct, it shall be recommended that it cease and desist there-from and take certain affirmative action designed to effec-tuate the policies of the Act.As Respondent unlawfully discharged Irene LaFave andFrances l . Roberts on March 6, 1969, it will be recom-mended that Respondent offer them immediate and fullreinstatement to their former jobs or to substantially equiva-lentobs,without prejudice to their seniority rights andprivileges,and that Respondent make them whole for anyIoss of pay that they may have suffered by reason ofRespondent's discrimination against them,by payment tothem of a sum of money equal to that which normally theywould have received as wages from March 6,1969, until theday Respondent reinstates them, less any net earnings in theinterim period.Backpay is to be computed on a quarterlybasis in the manner established by the Board in F.W. Wool-worth Company 30with interest at the rate of 6 percent perannum to be computed in the manner set forth inIsis Plum-bing&HeatingCo)'3[Recommended Order omitted from publication.]30 90 NLRB 28931 138 NLRB 716